Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
  Paragraphs [0011] and [0035] teach the time of the grinding process is at least 30 minutes, but it is unclear to which of the three grinding process of paragraphs [0006] and [0029], the process of grinding the raw materials, the process of grinding the pre-calcined product or the process of grinding the calcined product, does this grinding time applies. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 teaches pre-calcining the raw materials at a first preset time and at a first preset temperature. The claim does not teach the first preset time range or the first preset temperature range nor does it teach the purpose/function of this pre-calcination step, which means one of ordinary skill in the art cannot determine what time and temperature ranges applicant intend to 
	Claim 8 teaches the time of the grinding procedure is at least 30 minutes, but it is unclear to which of the three grinding procedures of claim 3, the process of grinding the raw materials, the process of grinding the pre-calcined product or the process of grinding the calcined product, does this grinding time applies. Therefrom, claim 8 is indefinite.
Allowable Subject Matter
	Claims 1, 2, 11 and 12 are allowable over the art of record.
Claims 3-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	A phosphor having the formula α-Ba3Y1-x(BO3)3:xDy+3 where x is 0<x<0.2 is not taught or suggested by the art of record. The closest art of record are U.S. patent 4,926,091 and the 3Y(BO3)3 based phosphors, but these phosphors are activated with europium and terbium. There is no teaching or suggestion in the art to substitute the taught europium and terbium activators with dysprosium as an activator. Since the claimed phosphor is allowable, the method for making the claimed phosphor, as set forth in claims 3-10, and a white LED comprising the claimed phosphor, as set forth in claims 11 and 12, are also allowable.
	It is noted that the teaching in claim 3 of calcining at a second preset time and at a second preset temperature is not indefinite since one of ordinary skill in the art knows that the second preset time range and the second preset temperature range are those sufficient to calcine the pre-calcined product so that the phosphor, which is the claimed calcined product, is produced. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/26/21